Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin K. Brask on 07/11/2022.

The application has been amended for claims as follows: 

1. (Currently Amended) A package substrate, comprising:
a self-assembled monolayer (SAM) layer over a first dielectric layer includes a top surface and a bottom surface opposite to the top surface and a second dielectric layer over a top surface of the SAM layer, wherein the SAM layer includes a plurality of first end groups and a plurality of second end groups, and wherein the plurality of second end groups includes a plurality of hydrophobic fluorinated moieties; 
a conductive pad on the first dielectric layer, wherein the conductive pad has a bottom surface, a top surface, and a sidewall, and wherein the SAM layer surrounds and contacts a surface of the sidewall of the conductive pad [[.]];
wherein a top surface of the second dielectric layer is coplanar with the top surface of the conductive pad and the bottom surface of the SAM layer is coplanar with the bottom surface of the conductive pad and the top surface of the first dielectric layer;
wherein the plurality of first end groups attaches to the bottom surface of the SAM layer and the top surface of the first dielectric layer and the plurality of second end groups attaches to the top surface of the SAM layer, wherein the bottom surface of the second dielectric layer is above the plurality of second end groups of the SAM layer.


2. (Cancelled) 

3. (Currently Amended) The package substrate of claim 1, wherein the top surface of the conductive pad is a the top surface of the first dielectric layer, wherein the conductive pad includes a copper material, and wherein the sidewall of the conductive pad is a tapered sidewall or a 


4. (Original) The package substrate of claim 3, wherein the top surface of the conductive pad has a surface roughness that is approximately equal to a surface roughness of the as-plated copper material, and wherein the surface roughness of the top surface of the conductive pad includes a first roughness, a second roughness, or a third roughness.

5. (Original) The package substrate of claim 4, wherein the first roughness of the top surface of the conductive pad is approximately less than 2 nm, wherein the second roughness of the top surface of the conductive pad is approximately 1 - 18 nm, or wherein the third roughness of the top surface of the conductive pad is approximately 1 - 50 nm.

6. (Cancelled)

7. (Currently Amended) The package substrate of claim [[6]] 1, layer has a top surface and a bottom surface that is opposite to the top surface.

8. (Original) The package substrate of claim 7, wherein the plurality of first end groups includes one or more molecular compounds, wherein the one or more molecular compounds includes a silicon molecular compound, a nitrogen molecular compound, an oxygen compound, an unsaturated aliphatic molecular compound, or an aromatic molecular compound, wherein the plurality of first end groups attaches to the bottom surface of the SAM layer and the top surface of the first dielectric, wherein the plurality of second end groups attaches to the top surface of the SAM layer, wherein the bottom surface of the second dielectric is above the plurality of second end groups of the SAM layer, and wherein the top surface of the second dielectric is substantially coplanar to the surface roughness of the top surface of the conductive pad.

9. (Original) The package substrate of claim 1, wherein the SAM layer has a thickness that is approximately 0.1 nm to 20 nm.

10-19. (Cancelled)

20. (Currently Amended) A semiconductor packaged system, comprising:
a substrate on a packaged substrate; and
a die on the substrate, wherein the packaged substrate or the substrate include:
a self-assembled monolayer (SAM) layer over a first dielectric layer includes a top surface and a bottom surface opposite to the top surface and a second dielectric layer over a top surface of the SAM layer, wherein the SAM layer includes a plurality of first end groups and a plurality of second end groups, and wherein the plurality of second end groups includes a plurality of hydrophobic fluorinated moieties; 
a conductive pad on the first dielectric, wherein the conductive pad has a bottom surface, a top surface, and a sidewall, and wherein the SAM layer surrounds and contacts a surface of the sidewall of the conductive pad [[.]];
wherein a top surface of the second dielectric layer is coplanar with the top surface of the conductive pad and the bottom surface of the SAM layer is coplanar with the bottom surface of the conductive pad and the top surface of the first dielectric layer; and
wherein the plurality of first end groups attaches to the bottom surface of the SAM layer and the top surface of the first dielectric layer and the plurality of second end groups attaches to the top surface of the SAM layer, wherein the bottom surface of the second dielectric layer is above the plurality of second end groups of the SAM layer.


21. (Currently Amended) The semiconductor packaged system of claim 20, the top surface of the first dielectric layer, wherein the conductive pad includes a copper material, wherein the sidewall of the conductive pad is a tapered sidewall or a 

22. (Original) The semiconductor packaged system of claim 21, wherein the top surface of the conductive pad has a surface roughness that is approximately equal to a surface roughness of the as-plated copper material, and wherein the surface roughness of the top surface of the conductive pad includes a first roughness, a second roughness, or a third roughness.

23. (Original) The semiconductor packaged system of claim 22, wherein the first roughness of the top surface of the conductive pad is approximately less than 2 nm, wherein the second roughness of the top surface of the conductive pad is approximately 1 - 18 nm, or wherein the third roughness of the top surface of the conductive pad is approximately 1 - 50 nm.

24. (Cancelled) 

25. (Currently Amended) The semiconductor packaged system of claim [[24]] 20, wherein the plurality of first end groups includes one or more molecular compounds, wherein the one or more molecular compounds includes a silicon molecular compound, a nitrogen molecular compound, an oxygen molecular compound, an unsaturated aliphatic molecular compound, or an aromatic molecular compound, layer is 



Allowable Subject Matter
2.	1, 3-5, 7-9, 20-23. 25 is allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a package substrate comprising “wherein a top surface of the second dielectric layer is coplanar with the top surface of the conductive pad and the bottom surface of the SAM layer is coplanar with the bottom surface of the conductive pad and the top surface of the first dielectric layer;
wherein the plurality of first end groups attaches to the bottom surface of the SAM layer and the top surface of the first dielectric layer and the plurality of second end groups attaches to the top surface of the SAM layer, wherein the bottom surface of the second dielectric layer is above the plurality of second end groups of the SAM layer” in combination with other limitations as a whole.

For claim 20, the references of record, either singularly or in combination, do not teach or suggest at least a semiconductor packaged package system comprising “wherein a top surface of the second dielectric layer is coplanar with the top surface of the conductive pad and the bottom surface of the SAM layer is coplanar with the bottom surface of the conductive pad and the top surface of the first dielectric layer;
wherein the plurality of first end groups attaches to the bottom surface of the SAM layer and the top surface of the first dielectric layer and the plurality of second end groups attaches to the top surface of the SAM layer, wherein the bottom surface of the second dielectric layer is above the plurality of second end groups of the SAM layer” in combination with other limitations as a whole.

3-5, 7-9, 21-23. 25are also allowed being dependent on allowed claims 1, 20.
The closet prior arts on records cited in PTO-892 but none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897